This is an original action in this court by the petitioner to review an award of the State Industrial Commission made on the 22nd day of March, 1928. Copies of the award were on the same day sent to each of the parties affected by the award. On March 27, 1928, petitioner, claimant before the Industrial Commission, filed a motion for rehearing and a motion to vacate the award. These motions were denied on April 3, 1928, and to review the award made on March 22, 1928, the petitioner herein filed his petition in this court May 3, 1928.
The respondent herein has filed its motion to dismiss the action for the reason this court does not have jurisdiction to hear and determine the same, on the grounds the petition was not filed within 30 days from the date on which the award was sent to the parties affected provided in section 7297, C. O. S. 1921.
This court in the case of Ford v. Sanders, 127 Okla. 233,260 P. 467, announced the following rule:
"An action in this court to review an award or decision of the State Industrial Commission must be filed within 30 days after a copy of such award or decision has been sent by the Commission to the parties affected.
"The statutory period for lodging an action in this court to review an award or decision of the State Industrial Commission is not extended by filing a motion before the Industrial Commission to review or rehear such award."
See, also, Knowles v. Whitehead, 121 Okla. 55, 247 P. 653; Devers v. Phillips Petroleum Co., 124 Okla. 244, 255 P. 581.
Applying the above and foregoing to the facts in this case, this court is without jurisdiction to review the award of which petitioner complains. The motion to dismiss is sustained, and the action dismissed. *Page 38